ALMOST FAMILY, INC. 9510 Ormsby Station Road, Suite 300 Louisville, Kentucky 40223 June 11, 2015 Securities and Exchange Commission Division of Corporation Finance 100F Street, N.E. Washington, D.C.20549 Attention:John Reynolds Re:Almost Family, Inc. (the “Company”) Request for Acceleration of Effectiveness Form S-3 filed on May 29, 2015 Registration No. 333-204584 Dear Mr. Reynolds: In accordance with Rule 461 under the Securities Act of 1933, Almost Family, Inc. hereby requests acceleration of the effectiveness of the above-referenced Registration Statement on Form S-3 to 5:00 p.m. (EDT) on Monday, June 15, 2015, or as soon as practicable thereafter. The Company hereby acknowledges, at the time of this request, that: · should the Securities and Exchange Commission (the "Commission") or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please contact our counsel, James A. Giesel of Frost Brown Todd LLC.His telephone number is (502) 568-0307. Sincerely, ALMOST FAMILY, INC. By:/s/ William B. Yarmuth William B. Yarmuth Chairman and Chief Executive Officer
